Title: To Thomas Jefferson from Thomas Patterson, 30 November 1808
From: Patterson, Thomas
To: Jefferson, Thomas


                  
                     Wednesday morning— [i.e. 30 Nov. 1808]
                  
                  T. Patterson has heard that the President’s Jaw has suppurative and discharges matter. he has also heard that it is intended to have the tooth extracted as soon as the Ulcer can be healed. But this is not the cause which ought to be pursued.
                  No Surgeon would attempt to cure an Ulcer formed by a Bullet and afterwards extract the Bullet,—nor cure an Abscess formed by a detached piece of carious Bone, with a design afterwards to remove the same. He would in the first place extract the Bullet or remove the Bone, and then go on to effect a cure. So T.P. thinks that the President ought to have his tooth immediately extracted.—Several considerations urge the propriety of this course. One is, least the disease may be communicated to the Jaw-Bone—Another is, that by the extraction of the tooth, so large an opening will be made for the discharge of the matter.—
                  T.P. is very low with a fever—but wishes the President health—
               